            Case 3:20-cr-00754-CAB Document 58 Filed 12/14/20 PageID.172 Page 1 of 5

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                                          '.)

                                                                                                                                                      1 '~r'c\"I
                                      UNITED STATES DISTRICT COURT                                                                  [
                                                                                                                                        ' ·-· ,,~1
                                                                                                                                        _;,_,_, ~ ,:_'..: lVi..d           l
                                                                                                                                                                           I
                                           SOUTHERN DISTRICT OF CALIFORNIA                                            ,....    ·-·······-·-····----·                     .,
                                                           JUDGMENT IN A CRIMI                             ~~
                                                                                                               AJ   -~-ti.-·sE-'., _". ~-',~~:;~!ioC Jcr:~)LUIFF'
                                                                                                                                    .. _ ;,~       r•,!\...,   1   ,r1
              UNITED STATES OF AMERICA                                                                     BY                                                            or_
                                 V.                                 (For Offenses Committed On or A erNovember·r,·19·g7)·-~--·

                  CARLOS RUVALCABA (I)                                 Case Number:         20CR0754-CAB

                                                                    JOSEC.ROJO
                                                                    Defendant's Attorney
USM Number                       92709298

 • -
THE DEFENDANT:
[g] pleaded guilty to count(s)         ONE (I) OF THE ONE-COUNT INFORMATION

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
 Title & Section                      Nature of Offense                                                                                 Number(s}
 21 USC 952, 960;                     IMPORTATION OF A CONTROLLED SUBSTANCE                                                                         I
 18 USC 2                             (METHAMPHETAMINE); AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                 5           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count( s)

 D     Count(s)
                  ---------------- is                                      dismissed on the motion of the United States.

       Assessment: $100.00
 [g]

 D     NTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 [gj   No fine                 •      Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 3 0 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
                  Case 3:20-cr-00754-CAB Document 58 Filed 12/14/20 PageID.173 Page 2 of 5

       AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                       CARLOS RUVALCABA ( 1)                                                  Judgment - Page 2 of 5
CASE NUMBER:                     20CR0754-CAB

                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
48MONTHS.




•             Sentence imposed pursuant to Title 8 USC Section. 1326(b).
 [gj          The court makes the following recommendations to the Bureau of Prisons:
              RESIDENTIAL DRUG ABUSE PROGRAM (RDAP) AND PLACEMENT IN THE WESTERN
              REGION (SOUTHERN CALIFORNIA AREA) TO FACILITATE FAMILY VISITATIONS.




 •            The defendant is remanded to the custody of the United States Marshal.

 •            The defendant must surrender to the United States Marshal for this district:
              •    at _ _ _ _ _ _ _ _ A.M.                         on
              •    as notified by the United States Marshal.
                                                                        ----------------------
              The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •            Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                         RETURN
 I have executed this judgment as follows:

              Defendant delivered on                                           to _ _ _ _ _ _ _ _ _ _ _ __

 at         _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            20CR0754-CAB
               Case 3:20-cr-00754-CAB Document 58 Filed 12/14/20 PageID.174 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   CARLOS RUVALCABA (1)                                                         Judgment - Page 3 of 5
CASE NUMBER:                 20CR0754-CAB

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.


                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               20CR0754-CAB
                Case 3:20-cr-00754-CAB Document 58 Filed 12/14/20 PageID.175 Page 4 of 5

    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                      CARLOS RUVALCABA (I)                                                                   Judgment - Page 4 of 5
CASE NUMBER:                    20CR0754-CAB


                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
 about, and bring about improvements in the defendant's .conduct and condition.

  I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
     hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
     office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
    instructed.

  3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
     getting permission from the court or the probation officer.

  4. The defendant must answer truthfully the questions asked by their probation officer.

  5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (such as the people living with the defendant), the defendant must notify the probation
     officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to nnanticipated
     circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

  6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.

  7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, nnless the probation officer
     excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
     time employment, nnless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
     defendant works or anything about their work ( such as their position or their job responsibilities), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

  8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

  9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

  10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nurichakus or lasers).

  11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.

  12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                            20CR0754-CAB
            Case 3:20-cr-00754-CAB Document 58 Filed 12/14/20 PageID.176 Page 5 of 5

   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               CARLOS RUVALCABA (I)                                                   Judgment -Page 5 of5
CASE NUMBER:             20CR0754-CAB

                                SPECIAL CONDITIONS OF SUPERVISION


      1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
         comply with both United States and Mexican immigration laws.

      2. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
         and counseling, as directed by the probation officer. Allow for reciprocal release of information between
         the probation officer and the treatment provider. May be required to contribute to the costs of services
         rendered in an amount to be determined by the probation officer, based on ability to pay.

      3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

      4. Resolve all outstanding warrants within 120 days.

      5. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
         1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
         conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
         revocation of release. The officer must warn any other occupants that the premises may be subject to
         searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
         reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
         to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
         in a reasonable manner.




                                                                                                    20CR0754-CAB
